DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 10/10/2020 and 1/10/2019 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 signed and attached hereto. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2,8-10,16-18,24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al(CN 105631296A).
Claim 1: Wu disclose storing a plurality of encrypted trained weights of a neural network classifier wherein the weights have been trained using biometric information representing at least one biometric feature of a person in (pages 8-9, 2. Train CNN(convolution neural network) 3. Extract facial 
Claim 2: Wu disclose trained weights are encrypted using homomorphism encryption, multi-party computation, or a combination of the two in (page 10: Using the additive homomorphism of Paillier encryption, the server calculates the total Hamming distance dH).
	Claim 8: Wu disclose some of the layers of the neural network classifier were trained using publicly-available biometric information, and some layers of the neural network classifier were re-trained using private biometric information of the person in (pages 13-14: Train CNN and Extract facial features).
Claim 9: Wu disclose storing a plurality of encrypted trained weights of a neural network classifier wherein the weights have been trained using biometric information representing at least one 
Claim 10: Wu disclose trained weights are encrypted using homomorphism encryption, multi-party computation, or a combination of the two in (page 10: Using the additive homomorphism of Paillier encryption, the server calculates the total Hamming distance dH).
	Claim 16: Wu disclose some of the layers of the neural network classifier were trained using publicly-available biometric information, and some layers of the neural network classifier were re-trained using private biometric information of the person in (pages 13-14: Train CNN and Extract facial features).

Claim 18: Wu disclose trained weights are encrypted using homomorphism encryption, multi-party computation, or a combination of the two in (page 10: Using the additive homomorphism of Paillier encryption, the server calculates the total Hamming distance dH).
Claim 24: Wu disclose some of the layers of the neural network classifier were trained using publicly-available biometric information, and some layers of the neural network classifier were re-.
Allowable Subject Matter
Claims 3-7,11-15,19-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
USPTO Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSUK SONG whose telephone number is (571)272-3857.  The examiner can normally be reached on Mon-Fri: 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOSUK SONG/Primary Examiner, Art Unit 2435